         Case 2:19-cv-00177-NDF Document 1 Filed 08/26/19 Page 1 of 7



                                                                      FILEO
                                                               U.S. DISTRICT CQU'U'
                                                              DiSTRiCTOr WYOITUC
MARK A. KLAASSEN
United States Attorney                                        20!5AUG2G Pf1 3-^Ud
NICHOLAS VASSALLO(WY Bar #5-2443)                            STEPHAH HARRIS. CLER?
Assistant United States Attorney                                  CHEYENKE
United States Attorney's Office
P.O. Box 668
Cheyenne, WY 82003-0668
Telephone: 307-772-2124
nick.vassallo@,usdoi.gov

MICHAEL J. ROESSNER(DC Bar# 501875)
Email: Roessnerm@sec.gov
Attorney for Plaintiff
Assistant Chief Litigation Counsel
Division of Enforcement
Securities and Exchange Commission
100 F. Street NE, Mail Stop 5631
Washington, D.C. 20549
Telephone:(202)551-4347
Facsimile:(703) 813-9366

                      IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF WYOMING




SECURITIES AND EXCHANGE
COMMISSION,

                      Plaintiff,
                                                                        .\o\o^ m'F
                                                          Civil Action No
               V.



BRUCE A. HAUPTMAN and GRAND
TETON CAPITAL MANAGEMENT,LLC,

                      Defendants.



  COMPLAINT TO REQUIRE BRUCE A. HAUPTMAN AND GRAND TETON CAPITAL
     MANAGEMENT,LLC TO COMPLY WITH SECURITIES AND EXCHANGE
                                    COMMISSION ORDER


       The Plaintiff Securities and Exchange Commission (the "Commission") respectfully

applies to the Court for a judgment pursuant to Section 209(d)of the Investment Advisers Act of
            Case 2:19-cv-00177-NDF Document 1 Filed 08/26/19 Page 2 of 7




1940 ("Advisers Act"), 15 U.S.C. § 80b-9(d) and Section 42(d) of the Investment Company Act

of 1940 ("Investment Company Act"), 15 U.S.C. § 80a-41(d), enforcing compliance by the

Defendants Bruce A. Hauptman ("Hauptman") and Grand Teton Capital Management, LLC

("Grand Teton") with a final Commission Order entered against them on June 29, 2018 (the

"Commission Order"), directing Hauptman and Grand Teton to jointly and severally disgorge

$121,026.49 and prejudgment interest of $20,413.35, plus outstanding interest pursuant to SEC

Rule of Practice 600, 17 C.F.R. § 201.600, and Hauptman to pay a civil money penalty of

$160,000, plus outstanding interest pursuant to 31 U.S.C. § 3717, and injunctive relief within ten

(10)days from the date of the Commission Order.

       In support, the Commission states as follows:

                                       INTRODUCTION


       1.      The Commission found, on their offer of settlement, that Hauptman and Grand

Teton had violated Sections 206(1) and 206(2) of the Advisers Act, which prohibit fraudulent

conduct by an investment adviser. Section 206(4) of the Advisers Act and Rules 206(4)-8(a)(l)

and (a)(2) promulgated thereunder, which make it unlawful for any investment adviser to a pooled

investment vehicle to "[m]ake any untrue statement of a material fact or to omit to state a material

fact necessary to make the statements made, in the light of the circumstances under which they

were made, not misleading, to any investor or prospective investor in the pooled investment

vehicle" or "engage in any act, practice, or course of business that is fraudulent, deceptive, or

manipulative with respect to any investor or prospective investor in the pooled investment

vehicle," and Section 207 of the Advisers Act, which makes it "unlawful for any person willfully

to make any untrue statement of a material fact in any registration application or report filed with




                                               -2-
             Case 2:19-cv-00177-NDF Document 1 Filed 08/26/19 Page 3 of 7




the Commission ... or willfully to omit to state in any such application or report any material fact

which is required to be stated therein."

        2.       The Commission seeks by this action to compel Hauptman and Grand Teton to

comply with the Commission Order.

                                            PARTIES


        3.       The Commission is an agency of the United States Government.                  The

Commission's principal office is located at 100 F Street, N.E., Washington, DC 20549.

        4.       Bruce A. Hauptman, age 67, is a resident of Wilson, Wyoming and upon

information and belief currently incarcerated in Iowa.

        5.       Grand Teton Capital Management, LLC is a Wyoming limited liability company

with its principal place of business in Wilson, Wyoming.

                                 JURISDICTION AND VENUE


        6.       This Court has jurisdiction under Section 209(d) of the Advisers Act and Section

42(d) of the Investment Company Act.

        7.       Venue lies in the District of Wyoming under Section 214(a) of the Advisers Act

and Section 44 of the Investment Company Act. Defendants are "found" or are "inhabitants" of

this District.


                            STATEMENT OF RELEVANT FACTS


        8.       The Commission Order arose from the misuse and misappropriation ofprivate fund

assets by Bruce Hauptman and an investment adviser he owned and controlled, GTCM. In 2011,

Hauptman solicited at least $625,000 from investors for a fund he managed. Grand Teton Capital

Partners, LP (the "Fund").       Hauptman actively managed the Fund through GTCM for

approximately one-and-a-half years. In the spring of 2013, after a long period of disappointing



                                               -3-
            Case 2:19-cv-00177-NDF Document 1 Filed 08/26/19 Page 4 of 7




performance, Hauptman—without notifying investors—began liquidating the remaining Fund

assets (approximately $435,050). Hauptman misappropriated at least $100,000 of Fund assets by

transferring money to his wife's personal bank account, and used another approximately $20,000

to pay various personal expenses.        Hauptman also misused Fund assets by transferring

approximately $313,500 to various private entities (possibly associated with an advance-fee

scheme)in contravention ofthe investments allowed by the Fund's governing documents. In total,

by October 2013, Hauptman had withdrawn all Fund assets and transferred the monies either to

his wife or to third parties unaffiliated with the Fund. In May,2015, Hauptman paid $27,541.49

to one investor that had originally invested $25,000 with the Fund. No other portion of the funds

has been recovered or repaid to the Fund or its investors.

       9.      Based on the foregoing. Defendants violated Sections 206(1), 206(2) and 207 of

the Advisers Act, and Rules 206(4)-8(a)(l) and (a)(2) promulgated thereunder.

       10.     As set forth in the Commission Order, entered with Defendants' consent, the

Commission imposed certain remedial sanctions and a cease-and-desist order. The Commission

Order required Hauptman and GTCM to jointly and severally disgorge $121,026.49 and

prejudgment interest of $20,413.35, plus outstanding interest pursuant to SEC Rule of Practice

600, 17 C.F.R. § 201.600, and Hauptman to pay a civil money penalty of $160,000, plus

outstanding interest pursuant to 31 U.S.C. § 3717, and injunctive relief within ten (10) days from

the date of the Commission Order, and also included injunctive relief.

       11.     The Commission also entered the following injunctive relief: ordering Defendants

to cease and desist from committing or causing any violations and any future violations of Sections

206(1), 206(2), and 206(4) and Section 207 of the Advisers Act, and Rules 206(4)-8(a)(l) and

(a)(2) promulgated thereunder; and barring Hauptman from association with any broker, dealer.



                                               -4-
          Case 2:19-cv-00177-NDF Document 1 Filed 08/26/19 Page 5 of 7




investment adviser, municipal securities dealer, municipal advisor, transfer agent, or nationally

recognized statistical rating organization; and prohibiting Hauptman from serving or acting as an

employee, officer, director, member of an advisory board, investment adviser or depositor or, or

principal underwriter for, a registered investment company or affiliated person of such investment

adviser, or depositor, or principal underwriter; and censuring GTCM.

        12.      Defendants did not seek review of the Commission Order, and their time to do so

has expired.

        13.      Defendants have not made any payment on the Commission Order, which remains

due and owning with additional interest.

                                        CLAIM FOR RELIEF


       14.        Section 209(d)of the Advisers Act, 15 U.S.C. § 80b-9(d), provides, in part:

              Whenever it shall appear to the Commission that any person has engaged, is
              engaging, or is about to engage in any act or practice constituting a violation
              of... any ... order hereunder,... it may in its discretion bring an action in
              the proper district court of the United States,... to enforce compliance with
              ... any ... order hereunder.

       15.       The Commission may bring such a proceeding to compel compliance with an order

it has entered. Fiero v. Financzallndustry KegulatoryAuthority, Inc., 660 F.3d 569, 575 (2d Cir.

2011); SEC V. Vittor, 323 F.3d 930, 935 (1 Itht Cir. 2003), citing Lang v. French, 154 F.3d 217

(5th Cir. 1998).

       16.       In such proceedings Hauptman and Grand Teton may not challenge the validity of

the order the Commission seeks to enforce in such proceedings. SEC v. Gerasimowicz, 9 F.

Supp.3d 378, 381 (S.D.N.Y. 2014); SEC v. Pinchas, 421 F. Supp.2d 781, 783 (S.D.N.Y. 2006).

"By the time a § 21(e)( 1)[the provision relating to the Exchange Act] application is filed by the

Commission, the time and opportunity for adjudicating the merits of the claim have been



                                                  -5-
          Case 2:19-cv-00177-NDF Document 1 Filed 08/26/19 Page 6 of 7




exhausted; all that is left to do is enforce the order." SEC v. McCarthy, 322 F.3d 650, 658 (9th'

Cir. 2003).

       WHEREFORE,the Commission respectfully requests that the Court enter a judgment:

                                                I.


       Enforcing the Commission Order as to Hauptman and Grand Teton.

                                                II.


       Entering a Judgment requiring:

       a. Hauptman and GTCM to jointly and severally disgorge $121,026.49 and prejudgment
          interest of $20,413.35, plus outstanding interest pursuant to SEC Rule ofPractice 600,
          17 C.F.R. § 201.600, and Hauptman to pay a civil money penalty of $160,000, plus
          outstanding interest pursuant to 31 U.S.C. § 3717, and injunctive relief within ten(10)
          days from the date of the Consent Order; and
       b. the Injunctive Relief set forth in the Order.

                                               III.


       That the Court order such other relief as may be necessary for enforcement of any order of

this Court as to disgorgement and prejudgment interest through civil contempt and/or other

collection procedures authorized by law.

                                               IV.


       That the Court order such relief as may be necessary for enforcement of any order of this

Court as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act, 28

U.S.C. §§ 3001 -3308.

                                                V.


       That the Court retain jurisdiction as appropriate to assure and effect compliance with the

orders entered herein.




                                               -6-
  Case 2:19-cv-00177-NDF Document 1 Filed 08/26/19 Page 7 of 7




                                        VI.


That the Court order such other and further relief as may be just and proper.




Dated: August 22, 2019

               BY;                            -J'
                              MICHAEL J. ROESSNER(DC Bar No. 501875)
                              Assistant Chief Litigation Counsel
                              Division of Enforcement
                              United States Securities and Exchange Commission
                              100 F Street, NE
                              Mail Stop 5985
                              Washington, DC 20549-0022
                              RoessnerM@SEC.gov
                              Telephone:      202.551.4347
                              Facsimile:      703.813.9366
                              Attorney for Plaintiff/Judgment Creditor
                              United States Securities and Exchange Commission
                              Pro Hace Vice Pending


                              MARK A. KLAASSEN
                              United


                      BY:
                              NICHOLAS VASSALLO(WY Bar No. 5-2443)
                              Assistant United States Attorney
                              United States Attorney's Office
                              P.O. Box 668
                              Cheyenne, WY 82003-0668
                              Telephone: 307-772-2124
                              nick.vassallo@usdoj.gov




                                       -7-
